ALD-130
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-1507
                                      ___________

                          IN RE: JAMES RICHARDSON,
                                                Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                          (Related to D.N.J. Civ. No. 10-4939)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    March 3, 2011
           Before:   SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                             (Opinion filed: March 21, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       James Richardson, a federal prisoner, has filed a petition for a writ of mandamus

under 28 U.S.C. § 1651, seeking to compel the District Court to rule upon the mandamus

petition he filed with that Court pursuant to 28 U.S.C. § 1361. At bottom, Richardson

seeks an order requiring the director of the Federal Bureau of Prisons to provide him with

a list of the incentives that he claims are mandated by 42 U.S.C. § 17541(a)(1)(G). For

the following reasons, we will deny the petition.
       Richardson filed his § 1361 mandamus petition in the District Court on September

28, 2010. On February 17, 2011, he filed his petition in this Court, arguing that the

District Court had “unduly delayed” ruling on his petition. However, on March 1, 2011,

the District Court denied his petition. As such, Richardson’s petition with this Court is

now moot.

       Moreover, to the extent that Richardson asks this Court to consider the merits of

his underlying claim, a mandamus petition does not represent the proper vehicle. A writ

of mandamus is an extraordinary remedy. In re Pasquariello, 16 F.3d 525, 528 (3d Cir.

1994). The petitioner must have no other adequate means to obtain the relief desired and

must show a “clear and indisputable” right to the writ. Kerr v. U.S. Dist. Court, 426 U.S.

394, 403 (1976). Moreover, mandamus is not a substitute for an appeal; if a petitioner

can obtain relief by an ordinary appeal, a court will not issue the writ. In re Ford Motor

Co., 110 F.3d 954, 957 (3d Cir. 1997). Here, there is no obstacle to Richardson’s

appealing the order that the District Court entered on March 1, 2011. See Arnold v.

BLaST Intermediate Unit 17, 843 F.2d 122, 124 (3d Cir. 1988). Accordingly, we will

deny Richardson’s petition.




                                             2